DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 3, 4, 5, 9, 10, 11, 12, 13 and 15 (renumbered to 1-11) are allowed over the prior art made of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a verbal telephone communication with Mark W. Catanese (Reg. No. 64,279) on 20 April 2021 and 22 April 2021.
The claims filed on 11 March 2021 have been amended as follows: 
Amendments to the claims:
1.	(Currently Amended)  A computer system comprising:
a memory configured to manage a relationship between a plurality of real-time analysis processes and a plurality of applications, wherein each of the plurality of applications are configured to utilize output from one or more of the corresponding plurality of real-time analysis processes; and
a processor, configured to:

select a real-time analysis process from the plurality of real-time analysis processes for computation resource adjustment based on the priority; and
apply the computation resource adjustment to the selected real-time analysis process and reduce the computation resources allocated to the selected real-time analysis, 
wherein to apply the computation resource adjustment to the selected real-time analysis process, the processor is further configured to:
obtain output data throughput information for each of the real-time analysis processes that are adjustable, wherein each of the real-time analysis processes is determined to be adjustable based on a flag in the memory;
calculate a memory reduction size;
obtain time resolution information from CQL (continuous query language) of the selected real-time analysis process, wherein time resolution information includes a time resolution or window size of the selected real-time analysis process, and required memory for each CQL; 
adjust the time resolution or window size of the selected real-time analysis process so that memory size allocated to the selected real-time analysis process is reduced based on the calculated memory reduction size[[,]]; and
based on reducing the memory size allocated to the selected real-time analysis process, free up and allocate computation resources to another real-time analysis process, of the plurality of real-time analysis processes, having a higher priority than the selected real-time analysis process,    

2.	(Original)  The computer system of claim 1, wherein to determine the priority for each of the real-time analysis processes, the processor is further configured to:
determine one or more applications associated with a target real-time analytics process based on the relationship in the memory, wherein the relationship in the memory specifies a relationship between each of the plurality of applications, an application priority and one or more output port numbers; and
determine the priority of the target real-time analytics process based on the highest priority of the one or more applications associated with the target real-time analytics process.

3.	(Original)  The computer system of claim 2, wherein to determine one or more applications associated with the target real-time analytics process, the processor is further configured to:
obtain one or more output port numbers associated with the target real-time analytics process, wherein each target real-time analytics process is associated with one or more output port numbers, wherein each of the one or more output port numbers is associated with at least one application of the plurality of applications; and
determine the one or more applications associated with each of the one or more output port numbers.


obtain data rate information associated with one or more sensors connected to the real-time analysis process;
identify the sensor with a maximum throughput based on the obtained data rate information; and

adjust the time resolution of the CQL for the selected real-time analysis process based on the sensor data rate.

5.	(Original)  The computer system of claim 4, wherein the processor is configured to adjust the time resolution of the CQL for the selected real-time analysis process based on the sensor data rate from a determination that the sensor data rate is less than the time resolution defined in the CQL.

6.	(Cancelled)

7.	(Cancelled)  

8.	(Cancelled)  

9.	(Currently Amended)  A computer system comprising:

a processor, configured to:
determine a priority for each of the real-time analysis processes based the relationship in the memory;
select a real-time analysis process from the plurality of real-time analysis processes for computation resource adjustment based on the priority; and
apply the computation resource adjustment to the selected real-time analysis process and reduce the computation resources allocated to the selected real-time analysis, 
wherein to apply the computation resource adjustment to the selected real-time analysis process, the processor is further configured to:
obtain output data throughput information of the selected real-time analysis process; 
obtain sensor input data throughput information of the one or more sensors; 
calculate a memory reduction size; and
adjust the selected real-time analysis process based on the calculated memory reduction size,
wherein to reduce the computation resources allocated to the selected real-time analysis, the processor is configured to: 
reduce the computation resources allocated to the selected real-time analysis based on said adjusting of the selected real-time analysis process, and
based on reducing the computation resources, free up and allocate computation resources to another real-time analysis process, of the plurality of real-time analysis processes, having a higher priority than the selected real-time analysis process, and
wherein to calculate the memory reduction size, the processor is configured to:
determine a selected reduction ratio for the selected real-time analysis process, wherein the selected reduction ratio is the output data throughput divided by an input data rate for the selected real-time analysis process;
determine a total reduction ratio, wherein the total reduction ratio is a sum of reduction ratios for each real-time analytic processes of which reduction allowed, where the reduction ratio is the output data throughput divided by an input data rate for each real-time analytic processes of which reduction allowed;
calculate the memory reduction size based on the selected reduction ratio divided by the total reduction ratio multiplied by multiplied by the difference between an estimated memory usage and a maximum memory size available.

10.	(Currently Amended)  A non-transitory computer readable medium, storing instructions for managing a relationship between a plurality of real-time analysis processes and a plurality of applications, wherein each of the plurality of applications are configured to utilize 
determining a priority for each of the real-time analysis processes based the relationship in a memory;
selecting a real-time analysis process from the plurality of real-time analysis processes for computation resource adjustment based on the priority; 
obtaining output data throughput information for each of the real-time analysis processes that are adjustable, wherein each of the real-time analysis processes is determined to be adjustable based on a flag in the memory;
calculating a memory reduction size;
obtaining time resolution information from CQL (continuous query language) of the selected real-time analysis process, wherein time resolution information includes a time resolution or window size of the selected real-time analysis process, and required memory for each CQL; and
adjusting the time resolution or window size of the selected real-time analysis process so that the memory size the selected real-time analysis process is reduced based on the calculated memory reduction size, wherein the memory reduction size is calculated based on a current usage of output data throughput divided by the total throughput usage multiplied by the difference between an estimated memory usage and a maximum memory size available; 
applying the computation resource adjustment to the selected real-time analysis process and reducing the computation resources allocated to the selected real-time analysis; and
based on reducing the memory size allocated to the selected real-time analysis process, freeing up and allocating computation resources to another real-time analysis process, of the plurality of real-time analysis processes, having a higher priority than the selected real-time analysis process.

11.	(Original)  The non-transitory computer readable medium of claim 10, the instructions further comprising:
determining one or more applications associated with a target real-time analytics process based on the relationship in the memory, wherein the relationship in the memory specifies a relationship between each of the plurality of applications, an application priority and one or more output port numbers; and
determining the priority of the target real-time analytics process based on the highest priority of the one or more applications associated with the target real-time analytics process.

12.	(Original)  The non-transitory computer readable medium of claim 10, the instructions further comprising:
obtaining one or more output port numbers associated with the selected real-time analytics process, wherein each target real-time analytics process is associated with one or more output port numbers, wherein each of the one or more output port numbers is associated with at least one application of the plurality of applications; and
determining the one or more applications associated with each of the one or more output port numbers.

13.	(Previously Presented)  The non-transitory computer readable medium of claim 10, the instructions further comprising:

identifying the sensor with a maximum throughput based on the data rate information; and 
adjusting the time resolution of the CQL for the selected real-time analysis process based on the data rate of the identified sensor.

14.	(Cancelled)

15.	(Currently Amended)  A non-transitory computer readable medium, storing instructions for managing a relationship between a plurality of real-time analysis processes and a plurality of applications, wherein each of the plurality of applications are configured to utilize output from one or more of the corresponding plurality of real-time analysis processes, the instructions comprising:
determining a priority for each of the real-time analysis processes based the relationship in a memory;
selecting a real-time analysis process from the plurality of real-time analysis processes for computation resource adjustment based on the priority;
obtaining output data throughput information of the selected real-time analysis process; 
obtaining sensor input data throughput information of the one or more sensors; 
calculating a memory reduction size; and
adjusting the selected real-time analysis process based on the calculated memory reduction size; and

wherein calculating the memory reduction size comprises:
determining a selected reduction ratio for the selected real-time analysis process, wherein the selected reduction ratio is the output data throughput divided by an input data rate for the selected real-time analysis process;
determining a total reduction ratio, wherein the total reduction ratio is a sum of reduction ratios for each real-time analytic processes of which reduction allowed, where the reduction ratio is the output data throughput divided by an input data rate for each real-time analytic processes of which reduction allowed; and
calculating the memory reduction size based on the selected reduction ratio divided by the total reduction ratio multiplied by multiplied by the difference between an estimated memory usage and a maximum memory size available, and
wherein reducing the computation resources allocated to the selected real-time analysis comprises: 
reducing the computation resources allocated to the selected real-time analysis based on said adjusting of the selected real-time analysis process, and
based on reducing the computation resources, freeing up and allocating computation resources to another real-time analysis process, of the plurality of real-time analysis processes, having a higher priority than the selected real-time analysis process.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
22 April 2021, overcome the cited prior arts and the rejections with respect to the independent claims of the instant Application.
Independent claim 1 recites, among other elements, 
“…obtain output data throughput information for each of the real-time analysis processes that are adjustable, wherein each of the real-time analysis processes is determined to be adjustable based on a flag in the memory;
calculate a memory reduction size;
obtain time resolution information from CQL (continuous query language) of the selected real-time analysis process, wherein time resolution information includes a time resolution or window size of the selected real-time analysis process, and required memory for each CQL; 
adjust the time resolution or window size of the selected real-time analysis process so that memory size allocated to the selected real-time analysis process is reduced based on the calculated memory reduction size[[,]]; and
based on reducing the memory size allocated to the selected real-time analysis process, free up and allocate computation resources to another real-time analysis process, of the plurality of real-time analysis processes, having a higher priority than the selected real-time analysis process,    
wherein the memory reduction size is calculated based on a current usage of output data throughput divided by the total throughput usage multiplied by the difference between an estimated memory usage and a maximum memory size available.”
The prior arts of record do not disclose, teach, or suggest the above claimed 
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent claims 10 are allowed for the similar reasons as claim 1.

Independent claim 9 recites, among other elements, 
“…calculate a memory reduction size; and
adjust the selected real-time analysis process based on the calculated memory reduction size,
wherein to reduce the computation resources allocated to the selected real-time analysis, the processor is configured to: 
reduce the computation resources allocated to the selected real-time analysis based on said adjusting of the selected real-time analysis process, and
based on reducing the computation resources, free up and allocate computation resources to another real-time analysis process, of the plurality of real-time analysis processes, having a higher priority than the selected real-time analysis process, and
wherein to calculate the memory reduction size, the processor is configured to:
determine a selected reduction ratio for the selected real-time analysis process, wherein the selected reduction ratio is the output data throughput divided by an input data rate for the selected real-time analysis process;

calculate the memory reduction size based on the selected reduction ratio divided by the total reduction ratio multiplied by multiplied by the difference between an estimated memory usage and a maximum memory size available.”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent claims 15 are allowed for the similar reasons as claim 9.
For dependent claims 2, 3, 4, 5, 11, 12 and 13, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YU . ZHAO
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169